Order, Supreme Court, Bronx County (Alan Saks, J.), entered on or about May 24, 1994, which, insofar as appealed from, dismissed defendant’s affirmative defense of the Statute of Limitations, and imposed sanctions upon defendant’s attorney pursuant to CPLR 8303-a in the amount of $200 and pursuant to 22 NYCRR part 130 in the amount of $100 for having interposed such defense, unanimously affirmed. Order, same court and Justice, entered on or about July 5, 1994, which, insofar as appealable, denied defendant’s motion to renew the order of May 24, 1994, unanimously affirmed, with one bill of costs.
Any acts of medical malpractice committed more than two years and six months before the commencement of the action were clearly part of a course of treatment that began several months before and continued at least through the surgery of which plaintiff particularly complains, and which was performed less than two years and six months before the commencement of this action (CPLR 214-a). Under the circumstances, defendant’s Statute of Limitations defense against any pre-surgery acts of malpractice is frivolous, and sanctions were properly imposed in an appropriate amount. Concur—Murphy, P. J., Ellerin, Wallach, Rubin and Tom, JJ.